Citation Nr: 1427297	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  11-08 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for psoriasis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 2004 to May 2009, and from July 2010 to August 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO)  in Detroit, Michigan, which granted service connection for psoriasis and assigned a noncompensable disability rating.  

The Veteran was thereafter granted a 30 percent rating for his psoriasis for the entire appeal period in a July 2013 rating decision.  However, because the subsequent rating decision awarded a higher rating, but less than the maximum available benefit, the increase granted does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue is still properly before the Board here and the issue has been appropriately rephrased above.  

The Board observes that the Veteran has raised the claim of entitlement to an increased evaluation for his service connected disability pes planus in a claim dated August 2011.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board will refer the increased rating claim to the AOJ for appropriate action. 

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.


FINDING OF FACT

The evidence of record does not demonstrate that the Veteran's psoriasis covers more than 40 percent of his entire body or more than 40 percent of exposed areas affected, or is treated by constant or near-constant systemic therapy.  


CONCLUSION OF LAW

The Veteran does not meet the criteria for a rating in excess of 30 percent for psoriasis.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7816 (2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.27 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, and a duty to assist claimants by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The claim for an initial evaluation above 30 percent for psoriasis is a downstream issue from a rating decision dated in June 2009, which initially established service connection for this disability and assigned the initial noncompensable rating being contested and its effective date.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claim for an initial evaluation above 30 percent for psoriasis, such noncompliance is deemed to be non-prejudicial to this specific claim.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  VA treatment records have been associated with the record.  The Veteran has also provided statements and argument in support of his claim.  He has not identified any evidence that has not otherwise been obtained.  A VA examination has been conducted in May 2012.  This examination describes the disability in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to this claim. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West. 12 Vet. App. 119 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Under 38 C.F.R. § 4.118, Diagnostic Code 7816 (2013), psoriasis warrants a 10 percent rating where it covers at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of the exposed areas affected, or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period; a 30 percent rating is assigned when the disorder covers 20 to 40 percent of his entire body or 20 to 40 percent of exposed areas affected, or by systemic therapy being required for a total duration of six weeks or more, but not constantly, during the past 12-month period; and a 60 rating is assigned when the disorder covers more than 40 percent of his entire body or more than 40 percent of exposed areas affected, or requires near constant systemic therapy during the past 12-month period.

Analysis 

The Veteran has asserted that he is entitled to a greater disability rating than 30 percent for his service connected psoriasis.  
The Board notes that at his May 2012 VA examination the Veteran complained of worsening psoriasis on his left and right legs.  On examination, there was no scarring or disfigurement of the Veteran's face, and no systemic manifestations due to any skin diseases such as fever, weight loss or hypoproteinemia.  The Veteran was treated with topical corticosteroids for a constant/near-constant duration.  The examiner noted that the psoriasis covered approximately 5 to 20 percent of the Veteran's total body area, and 5 to 20 percent of the exposed area.  The examiner specified that the Veteran had erythematous silver scaling patches on his left and right legs.  

The Board also notes that the Veteran received treatment and examinations for his psoriasis at the POM Army Health clinic, an outpatient clinic and at the Ann Arbor VAMC, between 2005 and 2012.  .  However, nothing in the treatment records show his adverse symptomatology to be worse than what was reported at the above VA examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

Given the evidence of record, the Board finds that a disability rating in excess of 30 percent for the service connected psoriasis is not warranted.   In this regard, the competent and probative evidence does not demonstrate that the Veteran's psoriasis affects more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, or requires constant or near constant treatment by systemic therapy during the past 12 month period.  

Notably, the examiner at the Veteran's May 2012 examination only found the psoriasis to cover 5 to 20 percent of the Veteran's total body, and exposed areas.  There is no more competent and probative evidence to the contrary during the period under consideration  Further, although the Veteran has treated his psoriasis with topical corticosteroids for a constant or near constant duration, he has not used systemic therapy, as required by 38 C.F.R. § 4.118, Diagnostic Code 7816 for a 60 percent rating.  

Therefore, the Board finds that the criteria for an initial rating in excess of 30 percent have not been met, and the claim must be denied.  This is true at all times during the pendency of the appeal and therefore consideration of a staged rating is not warranted.  Hart, Fenderson, supra.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-scheduler consideration under 38 C.F.R. § 3.321(b)(1).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Neither the first nor second Thun element is satisfied here.  The Veteran's service-connected psoriasis is manifested by a rash on his left and right legs managed by topical corticosteroids.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic code in the rating schedule corresponding to psoriasis provides ratings on the basis of impairment to the skin.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  The Board notes that it has no reason to doubt that the Veteran's psoriasis symptomatology adversely impacts his employability; however, this is specifically contemplated by the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  Furthermore, the Veteran does not contend, and the evidence of record does not suggest, that his psoriasis has resulted in frequent periods of hospitalization during the period under consideration.  Therefore, the Veteran's service-connected psoriasis does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Referral is not warranted.

In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not indicated that his psoriasis precludes gainful employment.  Therefore, the claim for TDIU has not been raised.  







ORDER

Entitlement to an initial evaluation in excess of 30 percent for psoriasis is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


